United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2059
                                   ___________

United States of America,               *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Kendrix D. Feemster,                    *
                                        *
            Appellee.                   *
                                   ___________

                             Submitted: January 12, 2009
                                Filed: July 13, 2009
                                 ___________

Before LOKEN, Chief Judge, WOLLMAN, BEAM, MURPHY, BYE, RILEY,
      MELLOY, SMITH, COLLOTON, BENTON, and SHEPHERD, Circuit Judges.
                            ___________

SMITH, Circuit Judge.

       Kendrix D. Feemster was convicted of two counts of knowingly and
intentionally distributing crack cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and
(b)(1)(B)(iii). At sentencing, the district court1 imposed the statutory mandatory
minimum sentence of 120 months' imprisonment and eight years of supervised
release—a downward variance from the Guidelines range of 360 months' to life. The
government appealed the sentence, and we remanded for resentencing because the


      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
record did not permit us to meaningfully analyze the reasonableness of Feemster's
sentence. United States v. Feemster, 435 F.3d 881, 884 (8th Cir. 2006) ("Feemster I").
On remand, the district court again sentenced Feemster to 120 months' imprisonment
but buttressed the rationale for the sentence. The government again appealed, and we
found that the district court abused its discretion. United States v. Feemster, 483 F.3d
583, 588–90 (8th Cir. 2007) ("Feemster II"). The Supreme Court vacated the
judgment and remanded to us for further consideration in light of Gall v. United
States, 128 S. Ct. 586 (2007). We now affirm.

                                   I. Background
      On March 16, 2004, Feemster sold 11.2 grams of crack cocaine to an
undercover Drug Enforcement Administration (DEA) agent. Then, on March 25,
2004, he sold 6.8 grams of crack cocaine to the same officer. Thereafter, a grand jury
charged Feemster with two counts of knowingly and intentionally distributing crack
cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(iii).2 Prior to trial, the
government filed an information pursuant to 21 U.S.C. § 851(a) giving notice that, if
convicted, Feemster faced a ten-year mandatory minimum sentence because of his
prior conviction for a felony drug offense. Feemster went to trial, and the jury
convicted him on both counts.

       Prior to sentencing, the United States Probation Office prepared a presentence
investigation report (PSR) that set forth Feemster's criminal history. According to the
undisputed sections of the PSR,3 Feemster had the following juvenile convictions: (1)

      2
        Although Feemster was originally charged with three counts, the district court
dismissed one count, based on a March 11, 2004 sale of 5.7 grams of crack cocaine
to an undercover DEA agent, on the government's motion to protect the confidentiality
of one of its informants.
      3
       Because Feemster did not object to the PSR's specific factual allegations, we
accept as true the facts set forth in the PSR. See United States v. Jenners, 473 F.3d
894, 897 (8th Cir. 2007) (stating that although "[a] PSR is not evidence," a district

                                          -2-
at age 13, attempted stealing; (2) at age 14, making a false bomb report; and (3) at age
15, stealing, attempted stealing, and second-degree burglary. Additionally, Feemster
had the following adult convictions and sentences: (1) at age 16, possession of a
controlled substance (crack cocaine) and possession of marijuana, resulting in a
suspended sentence and probation, which he successfully completed; (2) at age 17,
first-degree burglary, resulting in a sentence of six years' imprisonment (including
citations for conduct violations on 65 separate occasions), from which he was twice
conditionally released and both times his conditional release was revoked (submitting
a positive urine test for marijuana); (3) at age 23, first-degree robbery (involving a
handgun carried by his co-defendant), resulting in a ten-year suspended sentence and
probation, which he violated; and (4) at age 24, possession of marijuana, resulting in
a 60-day suspended sentence and one-year unsupervised probation.

        Without enhancements, Feemster's base offense level was 26, see U.S.S.G.
§ 2D1.1(c)(7), and his criminal history category was IV, resulting in an advisory
Guidelines range of 92 to 115 months' imprisonment. Feemster's prior conviction for
a felony drug offense triggered a statutory minimum sentence of 120 months'
imprisonment. See 21 U.S.C. §§ 841(b)(1)(B), 851. Also, Feemster's adult status at the
time he committed the instant offense and his prior convictions for two crimes of
violence—first-degree burglary and first-degree robbery—prompted the probation
office to recommend application of the career offender enhancement in the PSR. See
U.S.S.G. § 4B1.1(a) ("A defendant is a career offender if (1) the defendant was at least
eighteen years old at the time the defendant committed the instant offense of
conviction; (2) the instant offense of conviction is a felony that is either a crime of
violence or a controlled substance offense; and (3) the defendant has at least two prior
felony convictions of either a crime of violence or a controlled substance offense.").
The career offender enhancement set Feemster's offense level at 37 and his criminal



court is permitted to accept the facts in the PSR as true unless the defendant files an
objection to specific factual allegations).

                                          -3-
history category at VI, yielding an advisory Guidelines range of 360 months to life
imprisonment.

       At sentencing on March 10, 2005, Feemster requested that the district court
consider a sentence lower than his Guidelines range, reminding the court that, absent
his two qualifying crimes of violence, he would be facing a sentencing range of 92 to
115 months' imprisonment. The district court acknowledged that Feemster committed
one of these crimes at age 17 and the other at age 23. Additionally, the court noted that
Feemster's sentencing range had already increased from 92 to 115 months to at least
120 months by virtue of the mandatory minimum. The government argued that a 30-
year Guidelines sentence was reasonable given Feemster's criminal history. But the
court disagreed, stating:

      I think this sentence is too much. 360 is too much because the offense
      you're counting on [for application of the ten-year mandatory minimum]
      is this 16-year-old drug offense for one when he was 16 years old. He's
      only 24. The crimes of alleged violence were one at 17, burglary, and the
      other at 23, the robbery.

       The court then sentenced Feemster to concurrent 120-month sentences on each
count of conviction, to be followed by three years of supervised release. On March 17,
2005, Feemster was brought before the court to correct the term of supervised release
so that it met the statutory minimum of eight years. At the hearing, the court reiterated
its reasons for deviating from the Guidelines range, explaining:

      And I know that there was some inquiry relative to Mr. Feemster's
      sentence of 120 months, and I sentenced him there because in
      considering the defendant's age, current age and age at which he
      committed the prior offenses including offense when he was 17–16 and
      17 years old, and that's why I gave him that sentence that he received.




                                          -4-
      The government appealed, and we remanded to the district court for
resentencing, concluding that "the record at this time does not permit our court to
undertake a meaningful analysis of whether the sentence imposed is unreasonable."
Feemster I, 435 F.3d at 884.

     At resentencing, the district court further developed its reasoning for sentencing
Feemster to 120 months' imprisonment, stating:

      Now, at the time that Mr. Feemster was sentenced[,] he was 27. At the
      time of the offense, . . . he was 26 . . . . Now, it's unquestioned that Mr.
      Feemster was a troubled youth. As they say, "Youth is wasted on the
      young." They just need a little wisdom. When he started getting . . . these
      points[,] . . . he was 17 years old.

      In any event, [t]he [c]ourt has looked at the 3553(a) factors and at the
      time the instant offense was committed the defendant was 26 years of
      age, it involved the distribution of 18 grams of cocaine base to a federal
      agent. No weapon was present. And while the defendant does have a
      record and much of it is significant because of his being a troubled
      youth, it would seem it includes violent felony convictions, and that's
      what made him a career offender, and many—most of those . . . prior
      convictions occurred when he was a juvenile.

      Now, as [sic] his adult conviction[,] he's placed on probation. He
      successfully completed that. Now, his second adult conviction involved
      the burglary of a home. And his third adult conviction was for robbery
      first degree which involved a weapon. However, his codefendant, Dean
      Goddard, who had the weapon and defendant did not. And his fourth and
      final conviction was a misdemeanor for possession of marijuana. He was
      placed on probation. He successfully completed that probation.

      So to me I think this 360 months to life is excessive. I think it pretty
      much takes away Mr. Feemster's life, so . . . in light of these 3553(a)
      factors, so I think an aggregate term of 120 months to be served
      concurrently with his state sentence of 1 CR-2495A and eight years of


                                          -5-
      supervised release would seem to address the sentencing objectives of
      punishment and deterrence and incapacitation. I think . . . ten years and
      then eight years of supervised release, I think . . . that's 18 years right
      there that he will be under some kind of supervision by the court system.

       The government appealed, and this court again remanded, finding that the
district court abused its discretion by: (1) giving too much weight to Feemster's young
age at the time of his prior offenses; (2) substantially basing the variance on
Feemster's age at the time of the instant offense and sentencing; (3) considering
Feemster's lack of involvement with firearms, when such lack of involvement had
already been accounted for in calculating Feemster's Guidelines range; and (4)
considering Feemster's successful completion of two terms of probation, when failure
to complete his probation would have warranted further punishment. Feemster II, 483
F.3d at 588–90. The Supreme Court vacated the judgment and remanded for further
consideration in light of Gall.

                                      II. Discussion
       According to the government, Feemster's 120-month sentence is procedurally
unreasonable because the district court failed to provide an adequate explanation for
the chosen sentence. In the alternative, the government argues that Feemster's sentence
is substantively unreasonable for a defendant who has a lengthy and serious criminal
history and who has not shown that prior sentences have deterred him from criminal
activity.

       In response, Feemster argues that the Supreme Court's decisions in Gall and
Kimbrough v. United States, 128 S. Ct. 558 (2007), establish a deferential standard of
review for district court criminal sentencing decisions. According to Feemster, while
an appellate court may still consider the extent of the district court's deviation from
the Guidelines range, it must give due deference to the district court's determination
that the § 3553(a) factors, on a whole, justify the extent of the variance. Feemster
asserts that the district court committed no procedural error in formulating his

                                         -6-
sentence, as it correctly calculated the advisory Guidelines range, treated the
Guidelines as advisory, considered all of the § 3553(a) factors, did not utilize any
clearly erroneous facts, and adequately explained its reasoning for the sentence
imposed. He also asserts that his sentence is substantively reasonable and that, even
if this court would have imposed a different sentence, it must still give due deference
to the district court's individualized decision.

       "[A] district court should begin all sentencing proceedings by correctly
calculating the applicable Guidelines range." Gall, 128 S. Ct. at 596. Then, after the
court affords both parties an opportunity to argue "for whatever sentence they deem
appropriate," it "should then consider all of the § 3553(a) factors to determine whether
they support the sentence requested by a party." Id. In making this determination, the
district court is prohibited from presuming that the Guidelines range is reasonable. Id.
Instead, it must "make an individualized assessment based on the facts presented." Id.
If the court concludes that a sentence outside of the Guidelines range is warranted,
then it must "consider the extent of the deviation and ensure that the justification is
sufficiently compelling to support the degree of the variance." Id. "[A] major
departure should be supported by a more significant justification than a minor one."
Id. After the district court determines the "appropriate sentence," it must then
"adequately explain the chosen sentence to allow for meaningful appellate review and
to promote the perception of fair sentencing." Id.; see also id. at 594 (stating that, in
fashioning a defendant's sentence, the district court "must give serious consideration
to the extent of any departure from the Guidelines and must explain his conclusion
that an unusually lenient or an unusually harsh sentence is appropriate in a particular
case with sufficient justifications").

      "When we review the imposition of sentences, whether inside or outside the
Guidelines range, we apply 'a deferential abuse-of-discretion standard.'" United States
v. Hayes, 518 F.3d 989, 995 (8th Cir. 2008) (quoting Gall, 128 S. Ct. at 591). We
"must first ensure that the district court committed no significant procedural error."

                                          -7-
Gall, 128 S. Ct. at 597. "Procedural error" includes "failing to calculate (or improperly
calculating) the Guidelines range, treating the Guidelines as mandatory, failing to
consider the § 3553(a) factors, selecting a sentence based on clearly erroneous facts,
or failing to adequately explain the chosen sentence—including an explanation for any
deviation from the Guidelines range." Id.

       A district court abuses its discretion when it (1) "fails to consider a relevant
factor that should have received significant weight"; (2) "gives significant weight to
an improper or irrelevant factor"; or (3) "considers only the appropriate factors but in
weighing those factors commits a clear error of judgment." United States v. Kane, 552
F.3d 748, 752 (8th Cir. 2009) (internal quotations and citation omitted). In
determining whether a district court committed procedural error, "[w]e do not require
a district court to provide a mechanical recitation of the § 3553(a) factors when
determining a sentence. Rather, it simply must be clear from the record that the district
court actually considered the § 3553(a) factors in determining the sentence." United
States v. Walking Eagle, 553 F.3d 654, 659 (8th Cir. 2009) (internal quotations and
citation omitted).

       In the absence of procedural error below, we "should then consider the
substantive reasonableness of the sentence imposed under an abuse-of-discretion
standard." Gall, 128 S. Ct. at 597. In conducting this review, we are to "take into
account the totality of the circumstances, including the extent of any variance from the
Guidelines range." Id. If the defendant's sentence is within the Guidelines range, then
we "may, but [are] not required to, apply a presumption of reasonableness." Id. But
we are not permitted to apply a presumption of unreasonableness if the sentence is
outside the Guidelines range. Id. Instead, we "may consider the extent of the
deviation, but must give due deference to the district court's decision that the
§ 3553(a) factors, on a whole, justify the extent of the variance." Id. We may not
require "'extraordinary' circumstances to justify a sentence outside the Guidelines" and
are prohibited from "the use of a rigid mathematical formula that uses the percentage

                                          -8-
of a departure as the standard for determining the strength of the justifications
required for a specific sentence." Id. at 595. Just because we "might reasonably have
concluded that a different sentence was appropriate is insufficient to justify reversal
of the district court." Id. at 597.

        Post-Gall, appellate courts have begun to make their way across the new legal
landscape of abuse-of-discretion sentence review. Like our sister circuits, we are
endeavoring to determine what constitutes an abuse of discretion by a district court
in sentencing a defendant outside of the Guidelines range. The Court in Gall expressly
prohibited appellate courts from employing "rigid mathematical formulas" and an
"extraordinary circumstances" test when reviewing the reasonableness of a sentence.
Id. at 595. But the Court also expressly permitted appellate courts to "consider the
extent of the deviation" from the Guidelines. Id. at 597. Additionally, the Court
required that a district court "give serious consideration to the extent of any departure
from the Guidelines and must explain [its] conclusion that an unusually lenient or an
unusually harsh sentence is appropriate in a particular case with sufficient
justifications." Id. at 594. The parameters of these unusual deviations certainly have
not been surveyed and mapped.4

      4
       The Third Circuit recently expressed its frustration with the current sentencing
regime, stating: "We do not pretend that the foregoing observations provide much, if
any, guidance. Indeed, we find it difficult to give direction when we are ourselves
endeavoring to understand our role in reviewing sentences after Booker, Rita, Gall,
and Kimbrough." United States v. Levinson, 543 F.3d 190, 197 (3d Cir. 2008). The
court then gave an example of the "mixed messages that can be drawn from Gall,"
explaining:

      On the one hand, we are told that proportionality between the extent of
      a variance and the extent of the justification for the variance is not
      required, 128 S. Ct. at 595 (rejecting an approach "that uses the
      percentage of a departure as the standard for determining the strength of
      the justifications required for a specific sentence"), while, on the other
      hand, we are advised that a major variance "should be supported by a

                                          -9-
       Here, the government argues that the district court committed procedural error
and should be reversed. The government relies solely on its allegation that the court
failed to provide an "adequate explanation" for imposing a 120-month sentence, but
it specifically disclaims any argument that the district court considered irrelevant
factors in fashioning the sentence. Appellant's Supplemental Brief at 9, 12. According
to the government, factors such as "Feemster's age at the time of the instant offense,
the absence of a weapon in the instant offense, and Feemster's allegedly 'successful
completion' . . . of the terms of probation for some of his prior offenses" are factors
that "appear to fall within the extremely broad ambit of Section 3553(a), which
includes 'the nature and circumstances of the offense and the history and
characteristics of the defendant.'" Id. at 12 (quoting 18 U.S.C. § 3553(a)(1)).
Furthermore, the government concedes that "because the various sentencing
considerations set forth in Section 3553(a) overlap to a considerable degree, a fact that
is already taken into account in the computation of a defendant's advisory Sentencing
Guidelines range . . . may also be relevant to other subsections of Section 3553(a)."
Id. at 12–13. As a result, the government acknowledges that the district court could
properly "consider the absence of a weapon as a circumstance of the offense under
Section 3553(a)(1), even if the absence of a weapon also affects the defendant's
Guidelines range." Id. at 13.

       Given these concessions, we will restrict our review to whether the district court
adequately explained its chosen sentence. According to the government, the district
court's sentence is "procedurally unreasonable for want of an adequate explanation"
because




      more significant justification than a minor one," id. at 597.

Id. at 197 n.6.


                                          -10-
      despite Feemster's prior convictions for crimes of violence and his
      multitude of lesser violations, citations, and arrests, the district court
      sentenced Feemster in 2006 to the same statutory mandatory minimum
      that the court would have been required to impose had Feemster been a
      model citizen during the interval between Feemster's first felony cocaine
      base conviction and his conviction in the present case. Under those
      circumstances, the district court's abrupt announcement of a 120-month
      sentence, along with its unadorned statement that the Guidelines range
      of "360 months to life is excessive" . . . is procedurally unreasonable for
      want of an adequate explanation.

Id. at 17–18.5

      We disagree. The record reflects that the district court provided, as our
precedent requires, substantial "insight into the reasons for its determination." Kane,
552 F.3d at 756 (finding that, apart from one comment, the court failed to provide

      5
        Additionally, the government notes that, although the district court "found that
Feemster had successfully completed two terms of probation, the record does not
reveal that Feemster successfully completed either term." Id. at 16. While the
government has conceded that it is only challenging the adequacy of the district
court's explanation, this argument seems to challenge the district court's factual
findings. Nevertheless, we find that the district court's findings that Feemster
successfully completed probation on his first adult conviction and his "fourth and final
conviction" for "misdemeanor for possession of marijuana" are supported by the PSR.
Paragraph 46 of the PSR states that Feemster was placed on probation for possession
of a controlled substance (crack cocaine) and possession of marijuana. Paragraph 49
states that "[c]ourt records do not reflect any probation violations. As to Feemster's
fourth conviction for possession of marijuana, ¶ 59 of the PSR states that he was
"placed on probation for one year." Paragraph 62 states that "[i]nformation regarding
probation adjustment is unavailable because the probation was unsupervised."
Although ¶ 62 does not definitively state that Feemster successfully completed this
probation, the government presented no evidence that he did not. Thus, the district
court was permitted to draw the inference that Feemster successfully completed his
probation.


                                         -11-
additional insight into the reasons for imposing a 90-month downward variance).
Applying the § 3553(a) factors, the district court offered three justifications for the
variance. First, the court noted Feemster's youth, as it observed that Feemster's
criminal career began at age 17. Second, the court observed that apparently no weapon
was present at the time Feemster committed the instant offense. Third, the court cited
Feemster's successful completion of probation. The government has already conceded
that these justifications are "relevant factors." In combination, they form an adequate
explanation for why the district court determined that "360 months to life is
excessive." Furthermore, the district court acknowledged that it had considered the §
3553(a) factors before imposing a sentence of 120 months' imprisonment.

       The district court did not turn a blind eye to the defendant's conduct but
acknowledged Feemster's "record" and "violent felony convictions." Cf. United States
v. Shy, 538 F.3d 933, 937 (8th Cir. 2008) (holding that, in sentencing defendant who
pleaded guilty to possession of pseudoephedrine with knowledge that it would be used
to manufacture methamphetamine, the district court failed to adequately explain the
defendant's sentence because it did not discuss the "critical fact" that the defendant
possessed methamphetamine when she was arrested, which undermined the court's
conclusion that the defendant was "no longer the same person who committed the
crime two years earlier and was capable of cleaning up her act and avoiding criminal
conduct in the future"). Instead, the district court, acting within its discretion and
applying the § 3553(a) factors, was not unreasonable in concluding that its three
enunciated justifications supported a sentence of 120 months' imprisonment.

       With regard to substantive reasonableness under § 3553(a) , we agree with the
D.C. Circuit that because the Guidelines are now advisory only, "substantive appellate
review in sentencing cases is narrow and deferential. As the case law in the courts of
appeals since Gall demonstrates, it will be the unusual case when we reverse a district
court sentence—whether within, above, or below the applicable Guidelines range—as
substantively unreasonable." United States v. Gardellini, 545 F.3d 1089, 1090 (D.C.

                                         -12-
Cir. 2008). Here, the district court's justifications for imposing a 120-month sentence
"rest[] on precisely the kind of defendant-specific determinations that are within the
special competence of sentencing courts, as the Supreme Court has repeatedly
emphasized." Id. at 1095. As a result, we cannot say that the district court abused its
discretion in sentencing Feemster to 120 months' imprisonment.

                                III. Conclusion
      Accordingly, we affirm the judgment of the district court.

RILEY, Circuit Judge, concurring.

        Before reaching the issue of substantive reasonableness, we “must first ensure
the district court committed no significant procedural error.” Gall v. United States,
552 U.S. 38, __, 128 S. Ct. 586, 597 (2007). If not for the government’s abandonment
of its position that the district court gave significant weight to improper and irrelevant
factors in fashioning Feemster’s sentence, I would conclude the district court
committed significant procedural error.

       The majority’s opinion leaves intact this court’s precedent that an abuse of
discretion occurs when a district court “gives significant weight to an improper or
irrelevant factor.” See Majority Opinion at 8 (quoting United States v. Kane, 552 F.3d
748, 752 (8th Cir. 2009)). See also United States v. Haack, 403 F.3d 997, 1004 (8th
Cir. 2005). “Relevant” is defined as “[l]ogically connected and tending to prove or
disprove a matter in issue; having appreciable probative value—that is, rationally
tending to persuade people of the probability or possibility of some alleged fact.”
Black’s Law Dictionary 1316 (8th ed. 2004). The Rules of Evidence define relevancy
as the “tendency to make the existence of any fact that is of consequence . . . more
probable or less probable.” Fed. R. Evid. 401. In explaining its reasons for the
dramatic downward variance in Feemster’s case, the district court gave significant
weight to three factors: (1) Feemster’s age at the time of the instant offense and

                                          -13-
sentencing, (2) the fact Feemster did not carry a weapon when he committed his
crimes, and (3) Feemster’s successful completion of two terms of probation. These
three factors had no appreciable probative value and were not of any particular
consequence to Feemster’s sentencing and specifically to the district court’s
substantial variance, that is, they were not relevant.

      In the panel opinion, we reasoned the district court’s basing the downward
variance substantially on Feemster’s age at the time of the instant offense (26) and
sentencing (27)6 was an abuse of discretion because:

      The Guidelines provide, “[a]ge (including youth) is not ordinarily
      relevant in determining whether a departure is warranted.” U.S.S.G.
      § 5H1.1, p.s. As we noted in [United States v. Feemster, 483 F.3d 583
      (8th Cir. 2007) (Feemster II)], “[a]lthough the Guidelines are no longer
      mandatory, the Guidelines policy statements still must be taken into
      account in fashioning a reasonable sentence.” Feemster II, 483 F.3d at
      590 (citing 18 U.S.C. § 3553(a)(5)). A variance resulting in an
      “unusually lenient” sentence should not be based largely on the twenty-
      something age of the defendant, because relative youth is a factor that
      applies to many defendants and it is unlikely district courts will
      uniformly adopt the view that defendants in their mid-twenties deserve
      more lenient sentences than middle-aged or older defendants. See id.
      (citing United States v. Plaza, 471 F.3d 876, 879 (8th Cir. 2006) (quoting
      United States v. Maloney, 466 F.3d 663, 669 (8th Cir. 2006))).

United States v. Feemster, 531 F.3d 615, 619-20 (8th Cir. 2008), reh’g granted,
vacated (8th Cir. Oct. 1, 2008) (Feemster III).



      6
       The majority notes the district court considered the fact Feemster’s criminal
career began at age 17, see Majority Opinion at 12, but does not mention the district
court substantially based the variance on Feemster’s age at the time of the instant
offense and sentencing. See United States v. Feemster, 531 F.3d 615, 618 (8th Cir.
2008), reh’g granted, vacated (8th Cir. Oct. 1, 2008).

                                        -14-
       The government now concedes Feemster’s age is part of his “history and
characteristics” under 18 U.S.C. § 3553(a)(1), and, therefore, the district court
properly considered Feemster’s twenty-something age in fashioning Feemster’s
sentence. However, the fact Feemster’s age is part of his “history and characteristics”
does not necessarily mean Feemster’s age is a “characteristic” that is relevant for
sentencing purposes and potentially to support a significant variance. Feemster’s age
does not distinguish him in any meaningful way from other defendants. In fact, 34.1%
of all males arrested in the United States in 2007 were between the ages of 20 and 29.7
In 2007, even more narrowly, males between the ages of 25 and 29 made up the
largest demographic group—an estimated 17.24%—of all state and federal prisoners
in the United States.8 Feemster’s age as a “characteristic[] of the defendant” no more
provides a basis for a downward variance than other irrelevant sentencing
characteristics such as Feemster’s height (5’ 9”), weight (175 lbs), eye color (brown),
or hair color (black). As explained in the panel opinion, “[a] dramatic downward
variance for Feemster based on his relative youth (26 or 27) is inappropriate because
it manifestly would result in unwarranted sentencing disparities among similarly
situated defendants.” Feemster III, 531 F.3d at 620. Feemster’s age has no significant
or “appreciable probative value” in this sentencing and is irrelevant, absent the
government’s concession.

       On rehearing the government acknowledges the district court did not commit
procedural error by considering the absence of a weapon in the instant offense, or the
fact Feemster’s co-defendant carried a weapon during a prior robbery while Feemster
did not. The government now concedes the district court properly considered the


      7
        United States Department of Justice, Federal Bureau of Investigation, Criminal
Justice Information Services Division, Table 39–Crime in the United States 2007,
http://www.fbi.gov/ucr/cius2007/data/table_39.html.
      8
       University of Albany, Sourcebook of Criminal Justice Statistics Online, Table
6.33.2007, http://www.albany.edu/sourcebook/pdf/t6332007.pdf.

                                         -15-
absence of a weapon as part of the “nature and circumstances of the offense” under
18 U.S.C. § 3553(a)(1). However, the fact Feemster did not carry a weapon during
the instant offense is not a “circumstance[] of the offense” that is relevant to whether
a downward variance is warranted. Otherwise all other non-existent crimes and facts
should be considered as “circumstances of the offense” too; for example, Feemster did
not also possess or distribute methamphetamine or ecstasy, or commit murder, rape,
mail fraud, tax evasion, kidnaping, burglary, or a host of other crimes during the
commission of the instant offense. Feemster could have committed the instant offense
in countless more egregious ways. To the extent the various crimes Feemster did not
commit were “[l]ogically connected and tending to prove or disprove a matter in
issue” related to Feemster’s sentence, the absence of these crimes were all taken into
account in calculating Feemster’s Guidelines range. Neither Gall nor the majority
opinion “overrule[s] our circuit precedent . . . that ‘[t]he absence of grounds that
justify further punishment is not a ground for a downward variance.’”9 Feemster III,
531 F.3d at 620 (citing Feemster II, 483 F.3d at 589).


      Finally, but for the government’s concession, I would conclude Feemster’s
completion of two terms of probation, on balance, was not a significantly relevant
consideration or a proper ground for a downward variance in this case when compared
to Feemster’s history of repeated probation and conditional release revocations, and




      9
       The district court also made a clearly erroneous determination, thereby
committing procedural error, when it determined Feemster deserved a downward
variance because Feemster’s co-defendant possessed the weapon during a prior
robbery rather than Feemster. See Feemster II, 483 F.3d at 589 n.5 (“Co-conspirators
are responsible for all reasonably foreseeable acts and omissions of others in
furtherance of the jointly undertaken criminal activity.”) (quotation omitted); see also
Gall, 128 S. Ct. at 597 (explaining it is procedural error to “select[] a sentence based
on clearly erroneous facts”).

                                         -16-
numerous citations for prison conduct violations.10 See Feemster II, 483 F.3d at 589
(“Successfully completing a term of probation is similar to obeying the law or
complying with a court order in that defendants are expected to obey the law, to
comply with court orders, and to complete terms of probation successfully. The
reward for doing so is the avoidance of further punishment.”) (citations omitted).


       In my view, the district court committed significant procedural error by
substantially basing Feemster’s unusually lenient sentence on these three irrelevant
and insignificant factors. However, accepting the government’s concession that all
of the justifications given by the district court for Feemster’s sentence were relevant
and proper sentencing considerations, I am left to agree with the majority’s conclusion
that the district court adequately explained the chosen sentence. In light of the
deferential standard announced in Gall, combined with the government’s concessions
and the majority’s view, I also agree with the majority’s conclusion Feemster’s
sentence was not substantively unreasonable.


COLLOTON, Circuit Judge, concurring.

       Our decision portends what Congress once considered unwarranted disparity
in the sentencing of federal criminal defendants, but I agree that the result follows
from the Supreme Court’s decisions in United States v. Booker, 543 U.S. 220 (2005),




      10
         Further, the record is not clear Feemster successfully completed his one-year
term of probation for his fourth conviction, which was counted by the district court
as a successful completion. The probation term began February 9, 2004, and Feemster
was later charged with distributing crack cocaine in March 2004 and was found guilty
of that March offense in December 2004.

                                         -17-
and Gall v. United States, 128 S. Ct. 586 (2007). Therefore, with these additional
observations, I concur in the opinion of the court.11

        In Booker, the Supreme Court held that certain applications of the mandatory
federal sentencing guidelines violated the Sixth Amendment, and adopted a remedy
that rendered the guidelines essentially advisory in all cases. The courts of appeals
were charged with conducting appellate review to determine whether a sentence was
substantively “unreasonable.” Responding to statements in Booker that reasonableness
review was designed “to move sentencing in Congress’ preferred direction, helping
to avoid excessive sentencing disparities,” 543 U.S. at 264, this court applied a
version of proportionality review, in which we required that the district judge’s
justifications for a sentence outside the guideline range be “proportional to the extent
of the difference between the advisory range and the sentence imposed.” United
States v. Gall, 446 F.3d 884, 889 (8th Cir. 2006) (internal quotations omitted), rev’d,
128 S. Ct. 586 (2007).

      In Gall, however, the Supreme Court held that proportionality review of
sentences imposed under § 3553(a) was contrary to Booker and its interpretation of
the Sixth Amendment. Gall, 128 S. Ct. at 594. Presumably to avoid Sixth


      11
         The government correctly acknowledges that Feemster’s relative youth, non-
use of a weapon, and performance during prior terms of probation are within the wide
range of matters that may be considered by a sentencing court under 18 U.S.C.
§ 3553(a), and that facts taken into account when computing an advisory guideline
range also may be relevant to other subsections of § 3553(a). As the government also
notes, however, the district court made a dubious finding that Feemster successfully
completed a one-year term of probation imposed in February 2004, given that
Feemster was convicted in this federal case for distributing crack cocaine in March
2004. Cf. ante, at 11 n.5. Nonetheless, the government did not object to the court’s
reliance on this finding, and under a plain error standard of review, I see no reasonable
probability on the record as a whole that the district court would have selected a
longer term of imprisonment without its observation about this term of probation.

                                          -18-
Amendment violations that would result from more rigorous appellate review, see id.
at 602 (Scalia, J., concurring), the Court emphasized that a court of appeals reviewing
a district court’s application of the § 3553(a) factors must refrain from proportionality
review and proceed under a deferential abuse of discretion standard. The Court did
say that a court of appeals may still consider “the extent of any variance from the
Guidelines range,” Gall, 128 S. Ct. at 597, but without authority to consider whether
the extent of the disputed variance is disproportional to the reasons given to justify it,
one searches in vain for a principled basis on which to conduct a consistent and
coherent appellate review for reasonableness. At least when it comes to variances
based on circumstances that are specific to an individual defendant, I agree with the
court that it will be the unusual case in which we reverse a district court’s sentence as
substantively unreasonable.12

       Substantive reasonableness review endures, so there must be at least a “shocks
the conscience” sort of constraint on district judges, but this case is not in that
category. Cf. Rita v. United States, 551 U.S. 338, 365 (2007) (Stevens, J., concurring)
(rejecting “purely procedural review” as contrary to Booker, because “[a]fter all, a
district judge who gives harsh sentences to Yankees fans and lenient sentences to Red
Sox fans would not be acting reasonably even if her procedural rulings were
impeccable”). We now must defer to the wide range of personal sentencing


      12
         Kimbrough v. United States, 128 S. Ct. 558 (2007), and Spears v. United
States, 129 S. Ct. 840 (2009) (per curiam), also settled that district judges need give
no weight to the crack cocaine guidelines, because they neither embody a policy
decision directed by Congress, Kimbrough, 128 S. Ct. at 570-73, nor exemplify the
Sentencing Commission’s “exercise of its characteristic institutional role” to formulate
guidelines in light of “empirical data and national experience.” Id. at 575 (internal
quotation omitted). The Supreme Court has reserved decision on whether “closer
review” is warranted when a sentencing judge varies from guidelines other than the
crack cocaine guidelines “based solely on the judge’s view that the Guidelines range
fails properly to reflect § 3553(a) considerations even in a mine-run case,” id. (internal
quotation omitted), and that question is not directly presented in this case.

                                          -19-
philosophies that are reflected in the ranks of district judges, and even with Feemster’s
checkered past, a term of ten years’ imprisonment for his most recent drug trafficking
is not so lenient that it must be declared beyond the realm of what a reasonable federal
judge might select under § 3553(a). I therefore agree that the district court’s judgment
must be affirmed.

       One consequence of these recent developments is likely to be substantial
sentencing disparity in federal criminal cases. District judges are supposed to “take
account of sentencing practices in other courts,” Kimbrough, 128 S. Ct. at 574, but
there is now no basis in law to declare that one sentencing practice is preferred over
another, and no authority for a court of appeals to enforce such a preference. The
judge in this case thought Feemster’s “troubled youth” was largely mitigating, and
elected to impose the statutory minimum sentence. Other reasonable federal judges
will believe that the Sentencing Commission was correct to declare a policy that age,
including youth, is ordinarily not relevant to sentencing, USSG § 5H1.1, and that a
relatively youthful drug trafficking offender with a serious criminal history should be
sentenced at or near the statutory maximum in accordance with the career offender
guideline. See United States v. Jackson, 300 F. App’x 428, 429-31 (7th Cir. 2008)
(affirming sentence within advisory range for career offender who committed offense
of conviction at age twenty-two); Marion v. United States, No. 04-94-P-H, 2008 WL
4602304, at *5-8 (D. Me. Oct. 15, 2008) (recounting district court’s refusal to vary
downward in career offender case based on counsel’s argument that “this is a young
man that has worth, he has potential for rehabilitation; he is extremely young” and
“[h]e is a product to a large degree of troubled adolescence”); see also 28 U.S.C.
§ 994(h). Reasonable minds can differ. The offender’s punishment in these career
offender cases – ranging from the statutory minimum term to a sentence at or near the




                                          -20-
statutory maximum – will depend substantially on the luck of the judicial draw. See
United States v. Maloney, 466 F.3d 663, 669-70 (8th Cir. 2006).13

      In the 1980s, a bipartisan majority in Congress viewed a similar state of affairs
as unacceptable, and opted to remove a substantial degree of discretion from
sentencing judges in the interest of uniformity. The Senate Judiciary Committee
explained the problem this way:

      The absence of a comprehensive Federal sentencing law and of statutory
      guidance on how to select the appropriate sentencing option creates
      inevitable disparity in the sentences which courts impose on similarly


      13
          Early results after Gall and Kimbrough show that sentence disparities are
aggravated further by policy disagreements among sentencing judges about what
sentence best reflects the § 3553(a) factors in mine-run cases. For example, some
district judges now agree with the advisory crack cocaine guidelines (which apply a
crack-powder ratio ranging between 25-to-1 and 80-to-1), and apply them under
§ 3553(a). See United States v. Haigler, No. 08-3165, 2009 WL 1228264, at *2 (10th
Cir. May 6, 2009); United States v. Gibbons, 553 F.3d 40, 44 (1st Cir. 2009). Other
judges vary from the advisory guidelines based on a policy disagreement, and apply
a crack-powder ratio of 20-to-1, see United States v. Dozier, No. S108CR08-02, 2009
WL 1286486, at *6 (S.D.N.Y. May 8, 2009), or 10-to-1, see United States v. Edwards,
No. 04-CR-1090-5, 2009 WL 424464, at *3 (N.D. Ill. Feb. 17, 2009), or 1-to-1, see
United States v. Gully, No. CR08-3005, 2009 WL 1370898, at *9 (N.D. Iowa May 18,
2009). Some district judges decline to apply the full measure of penalties
recommended by the congressionally directed advisory guideline for possession of
child pornography, see United States v. Stern, 590 F. Supp. 2d 945, 960-61 (N.D.
Ohio 2008); United States v. Baird, 580 F. Supp. 2d 889, 894-95 (D. Neb. 2008);
United States v. Shipley, 560 F. Supp. 2d 739, 744 (S.D. Iowa 2008), while other
judges believe that rejection of the guideline’s policy understates the seriousness of
child pornography offenses and fails to promote respect for law and to provide just
punishment. See United States v. Fiorella, 602 F. Supp. 2d 1057, 1074-75 (N.D. Iowa
2009). The Sentencing Commission presumably will catalog these and other
variations for consideration by the courts and Congress. See Booker, 543 U.S. at 766-
67.

                                         -21-
      situated defendants. This occurs in sentences handed down by judges in
      the same district and by judges from different districts and circuits in the
      Federal system. One judge may impose a relatively long prison term to
      rehabilitate or incapacitate the offender. Another judge, under similar
      circumstances, may sentence the defendant to a shorter prison term
      simply to punish him, or the judge may opt for the imposition of a term
      of probation in order to rehabilitate him.

S. Rep. No. 98-225, at 41 (1983) (internal footnotes omitted), reprinted in 1984
U.S.C.C.A.N. 3182, 3224.

       The Committee found that much of the variation in sentencing was “directly
attributable to the fact that some judges tend to give generally tough or generally
lenient sentences,” id. at 44, and that “variation in offense and offender characteristics
does not account for most of the disparity.” Id. at 45. Because the Committee
believed that “[s]entencing disparities that are not justified by differences among
offenses or offenders are unfair both to offenders and to the public,” id., it
recommended that “[f]ederal statutes should provide clear guidance to Federal judges
on how to select from among the available alternatives an appropriate sentence to
impose upon the particular defendants before them.” Id. at 49. These observations
led to the Sentencing Reform Act of 1984 and the mandatory guidelines.

      Thoughtful critics of the Sentencing Reform Act have referred to the mandatory
guidelines as a “failed experiment,” e.g., United States v. Canania, 532 F.3d 764, 778
(8th Cir. 2008) (Bright, J., concurring), but the fact remains that the elected branches
have never renounced determinate sentencing or restrictions on the discretion of
federal sentencing judges. The most recent action of Congress in this area, albeit
controversial, was designed to cabin discretion further by limiting the available
grounds for departure and strengthening appellate review. See PROTECT Act, Pub.
L. No. 108-21, § 401, 117 Stat. 650, 667-76 (2003). Mandatory minimum sentences
remain in full effect with respect to numerous offenses, and they are constitutional.
Harris v. United States, 536 U.S. 545, 568-69 (2002). The Supreme Court,

                                          -22-
recognizing the policy goals of legislatures to make sentences proportional to the
gravity of offenses and to achieve parity among defendants, specified that nothing in
its Sixth Amendment decisions “impugns those salutary objectives.” Blakely v.
Washington, 542 U.S. 296, 308 (2004). We have returned to a system of wide
discretion for sentencing judges, therefore, not because the people demanded it
through the political process, or because it is constitutionally required, but because the
Supreme Court decreed the advisory system as a remedy for constitutional flaws in
the particular manner in which Congress established determinate sentencing under
the Sentencing Reform Act.

       The irony is that the Court chose its remedy in Booker on the view that the
advisory guidelines would “deviate less radically from Congress’ intended system”
than would retention of the mandatory guidelines without judicial factfinding.
Booker, 543 U.S. at 247. The Court also acknowledged, however, that appellate
review “will not provide the uniformity that Congress originally sought to secure,” id.
at 766-67, and in light of Gall and Kimbrough, it appears that with respect to
sentences above the statutory minimum, district judges have regained most of the
unconstrained discretion that Congress eliminated in 1984. Cf. Booker, 543 U.S. at
297 (Stevens, J., dissenting); id. at 305 (Scalia, J., dissenting). The United States
Attorney is understandably frustrated that sentences like the one imposed in this case
undermine uniformity, but “it is not our role to fight a rear-guard action to preserve
quasi-mandatory Guidelines.” United States v. Gardellini, 545 F.3d 1089, 1096 (D.C.
Cir. 2008). At this point, any such action must be taken by Congress. See, e.g., Gall,
128 S. Ct. at 603 (Souter, J., concurring) (“After Booker’s remedial holding, I
continue to think that the best resolution of the tension between substantial
consistency throughout the system and the right of jury trial would be a new Act of
Congress: reestablishing a statutory system of mandatory sentencing guidelines
(though not identical to the original in all points of detail), but providing for jury
findings of all facts necessary to set the upper range of sentencing discretion.”).



                                          -23-
BEAM, Circuit Judge, dissenting.

      Because I agree with the government that the district court failed to adequately
explain the 240-month deviation, and because the resulting 120-month sentence is
substantively unreasonable, I respectfully dissent.

       First, I agree with the court that whether we are reviewing sentences within or
without the Guidelines range, we apply a deferential abuse-of-discretion standard,
ensuring first that no procedural error occurred and if none, considering the
substantive reasonableness of the sentence. Ante at 8; Gall v. United States, 128 S.
Ct. 586, 591, 597 (2007). I therefore concur in that portion of the court's opinion.
And, I fully acknowledge that under the "deferential abuse-of-discretion" standard,
appellate review of federal sentences is greatly curtailed, harkening back to pre-
Guidelines days of federal sentencing.14 I also believe, as I always have, that there is
good reason for giving sentencing judges great latitude.15 Yet, notwithstanding the
prudence exhibited in giving district courts such deserved deference, there remains
review nonetheless–an element seemingly lost in the court's instant analysis. The
practical result of this court's affirmance of Feemster's sentence establishes,
effectively, a standard of no appellate review at all. We adopt a posture today that is
so deferential that, so long as the district court gives lip service and a bit of discussion


       14
        Without substantive change in the governing statutes and the Guidelines, our
current review is a 180-degree turnaround from our days of near micro-management.
United States v. Robinson, 454 F.3d 839 (8th Cir. 2006); United States v. Saenz, 428
F.3d 1159 (8th Cir. 2005). And, I believe we have now gone too far.
       15
         I firmly believe, based upon almost five years of experience as a federal trial
judge and the sentencing, pre-Guidelines, of at least 500 federal felons, that the
"disparity principle," advanced by advocates as the foundation and bedrock underlying
federal guideline sentencing, is an illusion, by at least half. Virtually every individual
presents a different picture to a careful and conscientious sentencing judge. As a
result, alleged uniformity is often disparity, viewed through a different prism.

                                           -24-
to the relevant 18 U.S.C. § 3553(a) factors, a sentence will almost never be reversed,
procedurally or otherwise. This approach is not supported by Supreme Court
precedent.

       I agree with Judge Riley that the district court committed significant procedural
error by substantially basing Feemster's unusually lenient sentence on three irrelevant
and insignificant factors–youth, absence of weapon, and successful completion of
probation. The repeated and redundant use of these factors does not adequately
explain nor support the great variance in this case. And, I do not so willingly credit
the government's "concessions" (which is a misnomer, as I see it, for the government's
mere articulation of its argument) as a barrier to reversal in this case.

        Gall's directives leave no doubt that "meaningful appellate review" remains
intact. 128 S. Ct. at 597. When the Supreme Court instructed appellate courts to
review for procedural and substantive reasonableness, I believe it meant what it said.
Not only did the district court fail to support Feemster's sentence with any significant
justification, but also this court's opinion lacks any meaningful discussion of the
circumstances under which a court of appeals may actually reverse a district court's
sentence. What would constitute an abuse of discretion if this case does not?

        If Feemster is a case for affirmance, then surely there is no reversal on the
appellate horizon in this circuit. Feemster's litany of juvenile and adult convictions,
see United States v. Feemster, 483 F.3d 583, 585-86 (8th Cir. 2007), include two
qualifying crimes of violence flatly overshadowing his age–the factor that was clearly
the district court's primary justification and concern at sentencing. Further, the district
court's articulation that Feemster "successfully completed . . . probation" as
justification for this huge deviation is both disingenuous and counter-factual. That
this court accepts such a justification is difficult to understand. We ignore Feemster's
sixty-five separate conduct violations received during his prior imprisonment, two
conditional release revocations, and at least one probation that was certainly violated.

                                           -25-
And, I might add, that considering the existence of an unsupervised probation as
"successful completion" when there is no clear indication either way, is a stretch.
Notwithstanding the government's failure to clarify the confusion regarding the
completion, or not, of the unsupervised term of probation, this court is obligated under
existing precedent to review the record on its own. As I see it, this probation was
almost certainly not "successfully completed" such as to support such a deviation.
The district court, however, framed its justification in such a way as to receive a free
pass on appeal.

       Even though the district court bolstered its justification for the departure by
mentioning Feemster's "record" and "violent felony convictions," repeated use of
Feemster's age remained the obvious driving force behind the fashioning of this
sentence. We should not allow such circumlocution to guide our appellate review.
By giving this sort of action free rein without meaningful review, sentencing courts
that mention a few words based upon § 3553(a) requirements have obtained a license
for capriciousness. Merely acknowledging a consideration of § 3553(a) factors is not
enough. Ante at 12. The court does not seriously attempt to analyze the district
court's reasoning and in the end, does not adequately address how the district court's
three justifications "sufficiently" support the resulting 240-month deviation. Gall, 128
S. Ct. at 594. While vaguely plausible, but barely, these justifications do not provide
the convincing explanation needed to support the deviation made here. Review for
abuse of discretion must be more than a review of thin recitations already
meaningfully considered in Guideline calculations.

      At bottom, I am left with a "definite and firm conviction" that this sentence is
outside the realm of reasonableness dictated by the facts of the case. United States v.
Autery, 555 F.3d 864, 879 (9th Cir. 2009) (Tashima, J., dissenting); United States v.
Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008). A more serious level of review supports
reversal in this case. I dissent.
                         ______________________________



                                         -26-